DETAILED ACTION
	
Introduction
Claims 1-4, 6-9, 11-14, 16-18, and 20 are pending. Claims 1, 11, and 20 are amended. Claims 5, 10, 15, and 19 are cancelled. No new claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/29/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 11, and 20 under 35 U.S.C. 103
Applicant has amended claims 1, 11, and 20 to recite the limitation “wherein the description of the capabilities of the FLUS sink includes a respective processing description object for a respective FLUS sink, and wherein the respective processing description object indicates a post processing pipeline for received media components,” and now argues that the combination of Bae and 3GPP does not teach the system of claims 1, 11, and 20, as amended. However, Examiner respectfully disagrees for the reasons provided in the rejection below. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11-14, 16-17, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Bae (US 2020/0304508) in view of “3GPP TS 26.238” (hereinafter “3GPP”).
Regarding claims 1, 11, and 20, Bae teaches a method performed by a Network-Based Media Processing (NBMP) source of a media system, the NBMP source including at least one processor, the method comprising: obtaining descriptions of capabilities of a media sink and an address of an NBMP workflow manager (An NBMP source obtains the device capabilities of a media sink. See par. 112. The device capabilities may include information such as client model and manufacturer of the media sink. See par. 112. As indicated below, the NBMP source sends a workflow description to an NBMP workflow manager, which presupposes a step of the NBMP source obtaining the address of the NBMP workflow manager that the NBMP source needs to send the workflow description to the NBMP workflow manager. See par. 113); sending, to the NBMP workflow manager of the media system via a path that does not include the media source and the media sink, a second request to create or modify a workflow of the media system based on the obtained descriptions of the capabilities (The NBMP source sends a workflow description to the NBMP workflow manager based on the obtained device capabilities. See par. 113. The NBMP source sends the workflow description to the NBMP workflow manager via a path that is distinct from the path between the media source and the media sink. See fig. 2).
However, Bae does not teach that the media system is a Framework for Live Uplink Streaming (FLUS) system, the media source is a FLUS source, and the media sink is a FLUS sink. Nonetheless, 3GPP teaches a FLUS system comprising a FLUS source and a FLUS sink. See pg. 8, section 4.2.1; fig. 4.2-1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae so that the system is a FLUS system, the media source is a FLUS source, and the media sink is a FLUS sink, because doing so allows the system to be used with a FLUS system. 
In addition, Bae does not teach that the NBMP source obtains the descriptions of  capabilities and the address of the of the NBMP workflow manager via the FLUS media source in response to sending, to the FLUS source, a first request to obtain the descriptions of capabilities and the address of the NBMP workflow manager, wherein the description of the capabilities of the FLUS sink includes a respective processing description object for a respective FLUS sink, and wherein the respective processing description object indicates a post processing pipeline for received media components. However, 3GPP teaches a FLUS source which obtains capabilities of a FLUS sink and other session information from the FLUS sink. See pg. 13, section 4.4.4; see also pg. 31-33, section 5.3.6. 3GPP further teaches that the obtained capabilities of the FLUS sink include post-processing functions that the FLUS sink is able to perform, such as transcoding, network based stitching, and/or mixing of media. See pg. 14, section 4.4.4. 
Thus, 3GPP suggests modifying the system of Bae and 3GPP so that the NBMP source obtains the capabilities of the FLUS media sink and other session information such as the address of the NBMP workflow manager by requesting such information from the FLUS media source because doing so eliminates the need for the NBMP source to request such information from the FLUS media sink.  Moreover, Bae teaches that the FLUS media source is integrated into the NBMP source: 

    PNG
    media_image1.png
    330
    238
    media_image1.png
    Greyscale

Thus, it would be easier for the NBMP source to obtain the capabilities and session information directly from the FLUS media source, which has already retrieved the capabilities from the FLUS media sink in the manner taught by 3GPP at pg. 14, section 4.4.4.
Regarding claims 2 and 12, Bae and 3GPP teach wherein the obtaining comprises obtaining, via the FLUS source, a description document that includes the descriptions of the capabilities (3GPP teaches that the capabilities of the FLUS sink may be provided in an XML or JSON document (See pg. 22-23, section 5.2.1.3), which suggests modifying the system of Bae so that the device capabilities are included in an XML a JSON document in order to take advantage of the well-known benefits of using XML and JSON documents to store information).
Regarding claims 3-4 and 13-14, Bae and 3GPP teach wherein the obtaining comprises: obtaining, via the FLUS source, a uniform resource locator (URL) at which a description document that includes the descriptions of the capabilities is located; and obtaining the description document by using the address that is obtained (3GPP teaches that the XML or JSON document may be accessible via a corresponding URL (See pg. 22-23, section 5.2.1.3), which suggests modifying the system of Bae so that the NBMP source obtains a URL at which the device capabilities may be obtained because doing so is beneficial for the reasons that 3GPP teaches the use of a URL).
Regarding claims 6 and 16, Bae and 3GPP teach obtaining a list of FLUS sinks from a FLUS server via the FLUS source, wherein the first request to obtain the descriptions of the capabilities of the FLUS sink is sent based on the FLUS sink being included in the list of FLUS sinks (3GPP teaches performing domain name server (DNS) discovery to obtain a list of FLUS sinks (See pg. 36, section 7.2), which suggests modifying the system of Bae so that the NBMP source performs DNS discovery to obtain a list of available FLUS sinks in order to request the device capabilities of an available FLUS sink).
Regarding claims 8 and 17, Bae and 3GPP teach wherein the second request to create or modify the workflow of the FLUS system is sent to the NBMP workflow manager by using the address that is obtained (As indicated in the discussion of claim 1 above, Bae teaches that the NBMP source sends the workflow description to the NBMP workflow manager via the obtained address of the NBMP workflow manager, while 3GPP suggests that the address may be obtained from the media source). 
Claim 7 is rejected under 35 U.S.C. 103 because it is unpatentable over Bae and 3GPP, as applied to claim 1 above, in further view of Wang (US 2015/0146718).
Regarding claim 7, Bae and 3GPP do not teach further comprising: obtaining, via the FLUS source, an identifier that indicates that the NBMP workflow manager supports network based media processing. However, Wang teaches a system for processing data whereby a first device sends a feature request message to a second device, and whereby the second device responds with a feature response message indicating whether or not a feature is supported. See par. 13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae and 3GPP so that the NBMP source sends a feature request message to the NBMP workflow manager, via the FLUS source, and obtains a feature response message from the NBMP workflow manager indicating whether the NBMP workflow manager supports network processing of a media flow, because doing so allows the NBMP source to locate an NBMP workflow manager that supports a desired feature. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Bae and 3GPP, as applied to claims 8 and 17 above, in further view of Sharma (US 2004/0128512).
Regarding claims 9 and 18, Bae and 3GPP do not teach further comprising: wherein the address is a Uniform Resource Locator (URL). However, Sharma teaches a client-server system whereby a client obtains a uniform resource locator (URL) of a server, and whereby the client contacts the server using the URL. See par. 89.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae and 3GPP so that the address of the NBMP workflow manager is a URL because doing so allows the system to take advantage of the well-known benefits of using a URL as an address. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459